department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number se t eo ra t tax_exempt_and_government_entities_division number release date date date uniform issue list egend i m h i i x i f f n i n a u n n o dear we have considered your ruling_request dated date and supplemental information dated date and date requesting a ruling that rental income from a proposed rental will not be treated as unrelated_business_taxable_income under sec_514 of the internal_revenue_code facts m is an organization exempt under sec_501 of the code whose mission is to provide people with disabilities and other barriers the opportunity to achieve personal and economic independence through the use of education training and employment services in furtherance of its mission m provides education and employment services to deaf persons offers vocational training to persons with various disabilities and employs m trained workers in various business activities as part of its activities m obtained federal set-aside contracts through r which requires that at least x of its direct labor be performed by persons suffering from severe disabilities to meet the percentage of labor requirement under the r contracts m caused s to be formed sdollar_figure recognized as exempt under sec_501 of the code with the purpose of assisting persons with severe disabilities obtain productive and valuable training and employment with the formation of s several of m’s employees with severe disabilities were employed by s is providing t the majority of s’s employees in t were trained in the rehabilitation programs provided by m m has provided a representation that s is not a controlled_entity under sec_1_512_b_-1 of the income_tax regulations m secured tax-exempt_bond financing to replace a mortgage which it obtained to purchase a building primarily to house a new fitness center the building is used to provide assistance services and employment to people with disabilities approximately y of the square footage will house the fitness center and an already existing program v in addition to housing the new fitness center m intends to lease of the square footage of the building to s to house its t business m states that without the proposed rental the space otherwise be unoccupied the building and fitness center will be owned and operated by m all of the programs operated in the building including t will be managed by m employees through a written cost-sharing agreement with s the new fitness center is meant to enhance m’s ability to achieve its mission by providing specially designed equipment and personnel specially trained to help persons with disabilities rebuild physical strength and stamina making it possible for them to return to their usual and customary activities such as school work leisure and activities_of_daily_living m has a physical therapist on staff to offering services as prescribed by a physician and a consulting physician will be provide advisory services the building is a fully accessible facility and barrier free complying with federal guidelines the facility is open to community members who have a medically diagnosable disability or chronic illness the facility is also open to employees of m and s ruling requested you have requested a ruling that the rental income m receives from s will not be treated as unrelated_business_taxable_income under the substantially related use exception in sec_514 of the code law sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for religious charitable scientific or educational_purposes so long as no part of the organization’s net_earnings inure to the benefit of any private_shareholder_or_individual sec_511 of the code imposes a tax on the unrelated_business_taxable_income of certain tax- exempt_organizations including charitable and educational organizations described in sec_501 sec_512 of the code defines unrelated_trade_or_business taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions directly attributable to such business activity with certain modifications sec_512 of the code provides that rents_from_real_property and its incidental related personal_property are not treated as unrelated_business_income unless the real_property is debt-financed under sec_514 debt-financed_property does not include any property substantially related to the exercise or performance by such organization of its charitable functions sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for funds or the use it makes of the profits derived to the exercise of the organization's exempt purposes or functions sec_514 of the code defines unrelated_debt-financed_income as income produce from debt- financed property from an unrelated business as discussed in sec_512 sec_514 of the code defines the term debt-financed_property to mean property that is held to produce income and with respect to which there is an acquisition_indebtedness except that such term does not include any property substantially_all the use of which is substantially related aside from the need of the organization for income or funds to the exercise or performance by such organization of its charitable educational or other exempt purposes sec_1_512_b_-1 of the income_tax regulations provides that if an exempt_organization has control of another organization the controlling_organization shall include as an item_of_gross_income in computing its unrelated_business_taxable_income the amount of interest annuities royalties and rents derived from the controlled organization determined in accordance with the formula described in sec_512 of the code and sec_1_512_b_-1 of the regulations sec_1_513-1 of the regulations provides in part that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and it is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one thus for the conduct_of_a_trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes sec_1_514_b_-1 of the regulations excludes from the definition of debt-financed_property any property the use of which is substantially related to the exercise or performance of an organization's charitable educational or other exempt_purpose if percent or more of such property is devoted to the organization's exempt purposes revrul_69_434 1969_2_cb_132 holds that leases of office space by an exempt hospital to members of its medical staff were substantially related to the performance of hospital functions and therefore were not business leases under sec_514 of the code the hospital built with borrowed funds an adjacent office building in order to encourage its medical staff to maintain their private medical practices near the hospital the close proximity of the offices of the medical staff resulted in greater use made of the hospital’s diagnostic facilities easier patient admissions more availability of the medical staffs services for outpatient and inpatient emergencies facilitation of their everyday medical duties in the hospital and increase in their participation in the hospital’s medical education and research programs analysis an organization’s leasing of its property to others may be substantially related to the performance of its exempt_function sec_514 of the code provides that debt- financed property does not include any property substantially_all the use of which is substantially related to the exercise or performance by such organization of its charitable educational or other exempt purposes sec_1_513-1 of the regulations provides that a trade_or_business is substantially related to an organization’s exempt_purpose if there is a substantial causal relationship between the conduct of the business and the achievement of the exempt_purpose that is the conduct of the business must contribute importantly to the accomplishment of the organization’s exempt purposes m’s exempt_purpose is to help person with disabilities achieve independence through education training and employment the building will house a fitness center with equipment specially designed for persons with disabilities the facility is open to those in the community with a diagnosable disability or chronic illness with the exception of membership being open to employees of m or s the fitness center and the v program offered by m help persons with disabilities furthering m’s exempt_purpose of assisting persons with disabilities s’s purpose is to provide persons with severe disabilities with training and employment many of s’s workers are disabled and of those employed in its t business the majority are m trained and educated persons m has provided a representation that s is not a controlled_entity under sec_1_512_b_-1 of the regulations the proposed rental to s is comprised of of space to be used in s’s t business which employs many people educated and trained by m the building will be occupied only by m and s the use of the space by s will thereby continue the employment of persons educated and trained by m s’s activities help further m’s exempt_purpose by providing employment opportunities to severely disabled persons therefore the entire building will be used to further m’s exempt_purpose conclusion based on the foregoing we rule that the rental income m receives from s will not be treated as unrelated_business_taxable_income under the substantially related use exception in sec_514 of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely ronald j shoemaker manager exempt_organizations technical group enclosure notice
